Broyles, C. J.
(After stating the foregoing facts.) Under the law of this State the measure of damages upon all official bonds, for the misconduct of the officer (unless otherwise specially enacted), is the amount of injury actually sustained, including the-reasonable expense of the suit to the plaintiff, besides the costs of court. Civil Code (1910), § 299. In the instant case it is im*226possible to tell from the petition and the itemized account attached thereto what was the amount of injury, if there was any, actually sustained by the plaintiff. In fact the petition fails to show any actual injury sustained by the plaintiff by reason of the alleged breach of the bond. The petition, therefore, did not set out a cause of action, and the court erred in overruling the demurrer.

Judgment reversed.


Luke, J., concurs. Bloodworth, J., not participating, on account of illness.